Evtnc-, 0. J.
The evidence offered and objected to in the Court of Common Pleas was incompetent. Stiles having in his possession the note drawn in his favor by Bulkley & Co., the amount of which had been received by Broadwell at the Monis bank where he had lodged it for collection, voluntarily, without the pretence of accident or the excuse of mistake, obliterated and effaced his name which had been endorsed upon it—and then on the trial to enable him to recovo]’ the amount received by Broadwell, proposed to prove that the name he had thus erased was not genuine, but had been wnitten there by Broadwell. He who voluntarily, without mistake or accident, destroys primary evidence thereby deprives himself of the production and use of secondary evidence. The best evidence is required—and if a party having such in his power voluntarily destroys it, the law knows no relaxation for him, whatever may be given to accident or misfortune. The fact of destruction excites suspicion and unfavorable presumption—Stiles having shewn the name to a witness who believed and so testified on the trial that the signature was not genuine, then entirely defaced it, and thereby effectually deprived Broadwell of the benefit of witnesses acquainted with the hand writing of Stiles who if they had seen and examined the name might perhaps have abundantly satisfied the jury that the witness of Stiles labored under a mistake. To admit of evidence under such circumstances is as repugnant to principle as to deny a party the cross examination of the witnesses of his adversary. Riggs v. Taylor, 9 Wheaton, 483. Renner v. Bank of Columbia, ibid., 581.
Without expressing any opinion on the other errors assigned,
Let the judgment be reversed.